Teezevant, J.,
delivered the opinion of the whole court, except Waties and Bay, Justices. Miller’s title appears to have been complete to the land occupied by him by possession under the limitation act, which was enough to bar the plaintiff’s right to recover, as he lost his title to the land acquired by Miller. The plaintiff must recover on the strength of his own title ; and it was only necessary to prove a better title in some other. The verdict appears to have been against law and evidence, and ought not to stand.
Bay, J., of a contrary opinion, thought that Miller abandoned his title by possession when he removed to Georgia.
Waties, J., not present at the argument, but concurred with tho majority.